In a negligence action to recover damages for injury to person and property, arising out of a collision between the plaintiff’s automobile and the defendant’s automobile, the defendant appeals from a judgment of the Supreme Court, Queens County, entered November 8, 1962 after trial upon a jury’s verdict of $14,500 in favor of the plaintiff. Judgment reversed on the law and on the facts, and a new trial ordered, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall stipulate to reduce to $6,000 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the amount of damages awarded to the plaintiff was disproportionate to the injuries sustained. Hence, the jury’s verdict should be set aside as excessive to the extent indicated. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.